DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/06/2021 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-16 previously set forth in the Non-Final Office Action mailed 04/14/2021. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomas et al (WO 2008039479), hereinafter Chomas.
Regarding claim 1, Chomas teaches an ultrasound system (10, Fig. 1, [0032]) adapted to perform therapy on a subject (“a patient” [0019], “region of interest 26” [0028]; “therapy pulses” [0027]-[0028]; Fig. 1) comprising: 
an array of transducer elements (14, Fig. 1, [0019]), configured to transmit a plurality of therapeutic ultrasonic energy beams aimed at a therapeutic site (“Acoustic thrombolysis (sonothrombolysis) uses ultrasound and contrast agents (e.g., microbubbles) to clear clots.” [0002]; “the transducer 14 includes only a single linear array of elements, such as a flat linear array or a curved linear array. In other embodiments, the transducer comprises a two-dimensional array, a 1.5 dimensional array or other multi-dimensional configurations of elements. The array of elements is configured for insertion into a patient or use external to a patient with or without mechanical rotation or position tracking devices." [0019]; “a sparse array" [0020]; Fig. 1); 
a diagnostic imaging modality (“color-flow (e.g., Doppler) imaging" [0032], “color Doppler” [0039]) which is adapted to produce a vascular map of the therapeutic site (“Flow characteristics, such as color Doppler signals or spectral values may indicate sufficient perfusion at a gate location or region.” [0050]. Note that color Doppler is a method of visually detecting motion or blood flow using a color map. "The tracking is performed using ...velocity mapping," [0063]. Velocity mapping indicates that a vascular map with velocities is produced), the vascular map comprising a volume rendering of flow signals acquired at the therapeutic site ("the imaging … volume" [0014]; “pulses are transmitted along different scan lines or at different angles. The acoustic energy is swept through a … volume.” [0060]. "The region is tracked in … three dimensions. By using a transducer capable of three-dimensional scanning (e.g., a multi-dimensional array or a wobbler array), required user movement of the transducer may be avoided 
a therapy beam transmit controller (“processor 28” [0036], Fig. 1), responsive to a treatment plan formulated (“a method is provided for contrast agent augmented ultrasound thrombus treatment. A possible thrombus is identified in response to a first ultrasound transmission. Contrast agents at or adjacent to the possible thrombus are driven with a second ultrasound transmission from an ultrasound transducer. At least some of the contrast agents are destroyed with a third ultrasound transmission." [0006]. “Based on input from the detector 18 or other source (e.g., scan converter, filter, or beamformer 16), the processor 28 may adapt the sonothrombolysis based on feedback.” [0036], Fig. 1. The treatment plan is to drive and destroy contrast agents “at or adjacent to the possible thrombus” [0006]) in consideration of the flow signals (“using ...velocity mapping," [0063]), 
which is adapted to transmit a variable sequence (“altering … focal location, … number of cycles" [0059]; “number of focal locations … are set to apply ultrasound at the desired locations." [0065]) of differently steered therapy beams (“Plane wave or diverging wavefronts with … steering are alternatively formed.” [0024]. “The direction of the acoustic wavefront may be altered" [0059]. “Mechanical or electrical mechanisms steer or focus the acoustic energy to different locations.” [0060]) to the therapeutic site during a plurality of transmission intervals (“The number of destruction pulses may be automatically controlled.” [0058]. “The subsequent therapy pulses may be the same or different than previous pulses, such as altering frequency, … focal location, … number of cycles, … to cause possibly more destruction of contrast agents." [0059]. “The destruction, driving and/or imaging acts are repeated in a sequence of 
Regarding claim 2, Chomas teaches the ultrasound system of Claim 1, wherein the treatment plan is further formulated to determine the an order in which the differently steered therapy beams are transmitted (“the beamformer parameters for a sequence of transmissions are set as a function of the flow direction. Sequential transmission order or scan pattern of the driving and/or therapy pulses adapt to the flow direction. The region of interest associated with the clot is scanned from a downstream location to an upstream location relative to the flow direction.” [0070]).
Regarding claim 3, Chomas teaches the ultrasound system of Claim 2, wherein the treatment plan is further formulated to determine a number of differently steered therapy beams (“steer or focus the acoustic energy to different locations.” [0060]) which are transmitted (“number of transmissions for therapy are controlled as a function of image tracking, contrast agent detection, or efficacy of treatment." [0036]).  
Regarding claim 4, Chomas teaches the ultrasound system of Claim 3, 
wherein the treatment plan is further formulated to determine a length of a pause (“delays” [0024]; a pause between the “triggering” that is “repetitive” [0052]) between successive transmission intervals ("the transmit beamformer 12 generates waveforms for each of a plurality of channels or transducer elements, such as 128 waveforms, and separately delays and apodizes the waveforms for focusing transmissions along scan lines 22 within a field of view 24. Based on the delays and apodization, multiple transmissions may be sequentially scanned across substantially parallel scan lines 22 in the entire field of view 24." [0024]. "The triggering of act 
Regarding claim 5, Chomas teaches the ultrasound system of Claim 4, wherein the length of the pause between successive transmission intervals is determined in consideration of a flow velocity identified by the vascular map (“the therapy is adaptively activated in response to a trigger event, such as perfusion of contrast agent. Perfusion of contrast agents within the treatment area, such as the region of interest, is identified by the processor. Flow characteristics, such as color Doppler signals or spectral values may indicate sufficient perfusion at a gate location or region." [0050]. "The processor triggers the therapy pulses in response to sufficient perfusion." [0051]. "The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are again triggered." [0052], Fig. 2).
Regarding claim 6, Chomas teaches the ultrasound system of Claim 2, wherein the treatment plan is further formulated to determine the order in which the differently steered therapy beams are transmitted in consideration of a flow direction identified by the vascular map (“the beamformer parameters for a sequence of transmissions are set as a function of the flow direction. Sequential transmission order or scan pattern of the driving and/or therapy pulses adapt to the flow direction. The region of interest associated with the clot is scanned from a downstream location to an upstream location relative to the flow direction.” [0070]).  
Regarding claim 7, Chomas teaches the ultrasound system of Claim 6, 
wherein the treatment plan is further formulated to determine the order in which the differently steered therapy beams are transmitted so that a later-transmitted beam in the sequence is upstream in relation to the flow direction from an earlier-transmitted beam (“the beamformer 
Regarding claim 8, Chomas teaches the ultrasound system of Claim 2, 
wherein the treatment plan is further formulated to determine the order in which the differently steered therapy beams are transmitted in consideration of a spacing (a spacing between the “locations” [0058]) between successively transmitted therapy beams (“The repetition may be location specific, such as repeating for some locations and not others, or for the entire region of interest.” [0058]. “Mechanical or electrical mechanisms steer or focus the acoustic energy to different locations. Automatic or manual control of the sweep is provided. By scanning an entire blood clot in two or three dimensions, the blood clot is more likely disrupted or weakened. The region for sweeping is the same, larger or smaller than an imaging region.” [0060]. With the control of the sweep, the transmission order can be changed). 
Regarding claim 16, Chomas teaches the ultrasound system of Claim 1, wherein the diagnostic imaging modality is selected from the group consisting of computed tomography, computed tomography angiography, angiography, magnetic resonance imaging, and ultrasound imaging (“color-flow (e.g., Doppler) imaging" [0032]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chomas as applied to claim 2, and further in view of Mast et al (US 20050277853), hereinafter, Mast.
Regarding claim 9, Chomas teaches the ultrasound system of claim 2.
While Chomas teaches that the treatment plan is further formulated to determine the order in which the differently steered therapy beams are transmitted (“Sequential transmission order or scan pattern of the driving and/or therapy pulses adapt to the flow direction. The region of interest associated with the clot is scanned from a downstream location to an upstream location relative to the flow direction.” [0070]), Chomas does not teach that the treatment plan is further formulated to determine the order in which the differently steered therapy beams are transmitted in consideration of grating lobes of the steered therapy beams.    
However, Mast discloses a system and method for medical treatment using ultrasound, 
Therefore, based on Mast’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chomas to have the treatment plan that is further formulated to determine the order in which the differently steered therapy beams are transmitted in consideration of grating lobes of the steered therapy beams, as taught by Mast, in order to produce a more uniform .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chomas as applied to claim 1, and further in view of Swan et al (US 20100160780), hereinafter, Swan.
Regarding claim 10, Chomas teaches the ultrasound system of claim 1.
Chomas teaches that the array of transducer elements is further adapted to receive ultrasonic echo signals (“The receive beamformer 16 generates receive beams for imaging… The received echoes are responsive to the imaging transmissions." [0029], Fig. 1); 
wherein the diagnostic imaging modality further comprises the ultrasound system (10, Fig. 1) performing the therapy (“therapeutic acoustic energy" [0022]; “ultrasound frequencies" [0023]; “therapy pulses” [0025], [0027]-[0028]; Fig. 1).
While Chomas teaches a user control (“The user or the system identifies the location of the possible blood clot." [0032]), Chomas does not teach a user control adapted to control an ultrasound image graphic, wherein the vascular map further comprises a therapeutic beam vector graphic adapted to indicate the a location of a therapy site in an ultrasound image in response to the user control.  
    
However, Swan discloses an ultrasound system for cerebral blood flow imaging and microbubble-enhanced blood clot lysis, which is analogous art. Swan teaches a user control (“a control on the user interface 38” [0024]) adapted to control an ultrasound image graphic (“graphic overlays for displaying with the ultrasound images” [0018]), wherein the vascular map (“the ultrasound images” [0018]. "The tracking is performed using ...velocity mapping," [0063]) further comprises a therapeutic beam vector graphic (“a graphic 110, 112 appears in the image field 102, 104, depicting the vector path of a therapeutic ultrasound beam." [0024]) adapted to 
Therefore, based on Swan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chomas to have a user control adapted to control an ultrasound image graphic, wherein the vascular map further comprises a therapeutic beam vector graphic adapted to indicate the a location of a therapy site in an ultrasound image in response to the user control, as taught by Swan, in order to aim the beam at the stenosis (Swan: [0029]).
Regarding claim 11, Chomas modified by Swan teaches the ultrasound system of Claim 10.
Chomas teaches a treatment program (“The operations of the system for contrast agent augmented ultrasound thrombus treatment, such as for automated performance of one or more of the acts of Figure 2 or other acts described herein, or for interaction to provide for manual
performance, are implemented with instructions by a programmed processor...The functions, acts or tasks are independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software," [0073]) which is adapted to determine a therapy beam steering direction (“Plane wave or diverging wavefronts with … steering are alternatively formed.” [0024]. “The direction of the acoustic wavefront may be altered" [0059]. 

Regarding claim 12, Chomas modified by Swan teaches the ultrasound system of Claim 11.
Chomas teaches that the treatment program is further adapted to determine a sequence of therapy beam transmission in response to the vascular map (“The destruction, driving and/or imaging acts are repeated in a sequence of transmissions. As the location and/or rotation of the clot changes, the beamformer parameters are updated based on the location and flow direction." [0069]; “the beamformer parameters for a sequence of transmissions are set as a function of the flow direction. Sequential transmission order or scan pattern of the driving and/or therapy pulses adapt to the flow direction. The region of interest associated with the clot is scanned from a downstream location to an upstream location relative to the flow direction.” [0070]).
Regarding claim 13, Chomas modified by Swan teaches the ultrasound system of Claim 11.
Chomas teaches that the treatment program is further adapted to determine a pause (a pause between the “triggering” that is “repetitive” [0052]) between sequences of therapy beam transmission in response to the vascular map ("The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are Note that a pause is being determined because the pause length is based on the identifying the “sufficient perfusion” [0052]). 

Regarding claim 14, Chomas modified by Swan teaches the ultrasound system of Claim 11.
Chomas teaches that the treatment program is further adapted to determine a number of therapy beams transmitted in a sequence in response to the vascular map (“number of transmissions for therapy are controlled as a function of image tracking, contrast agent detection, or efficacy of treatment." [0036]. "The tracking is performed using ...velocity mapping," [0063]; Fig. 2).  

Regarding claim 15, Chomas modified by Swan teaches the ultrasound system of Claim 11.
Chomas teaches that the treatment program is further adapted (“the position for therapy and/or the region of interest are updated automatically." [0063]) to determine a spacing (a spacing between the “locations” [0058]) between successively transmitted therapy beams in response to the vascular map (“The repetition may be location specific, such as repeating for some locations and not others, or for the entire region of interest.” [0058]. “Mechanical or electrical mechanisms steer or focus the acoustic energy to different locations. Automatic or manual control of the sweep is provided. By scanning an entire blood clot in two or three dimensions, the blood clot is more likely disrupted or weakened. The region for sweeping is the same, larger or smaller than an imaging region.” [0060]. "The tracking is performed using .  


Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 5-8 of the REMARKS.
Claims 1-16
The Applicant argues that “Absent from Chomas is any use or production of a vascular map. It follows that a volume rendered vascular map is absent from Chomas.” (Pages 5-8). 
However, Chomas discloses a diagnostic imaging modality (“color-flow (e.g., Doppler) imaging" [0032], “color Doppler” [0039]) which is adapted to produce a vascular map of the therapeutic site (“Flow characteristics, such as color Doppler signals or spectral values may indicate sufficient perfusion at a gate location or region.” [0050]. Note that color Doppler is a method of visually detecting motion or blood flow using a color map. "The tracking is performed using ...velocity mapping," [0063]. Velocity mapping indicates that a vascular map with velocities is produced), the vascular map comprising a volume rendering of flow signals acquired 
The Applicant argues that “also absent from Chomas is any notion of a treatment plan.” (Pages 5-8). However, Chomas discloses a therapy beam transmit controller (“processor 28” [0036], Fig. 1), responsive to a treatment plan formulated (“a method is provided for contrast agent augmented ultrasound thrombus treatment. A possible thrombus is identified in response to a first ultrasound transmission. Contrast agents at or adjacent to the possible thrombus are driven with a second ultrasound transmission from an ultrasound transducer. At least some of the contrast agents are destroyed with a third ultrasound transmission." [0006]. “Based on input from the detector 18 or other source (e.g., scan converter, filter, or beamformer 16), the processor 28 may adapt the sonothrombolysis based on feedback.” [0036], Fig. 1. The treatment plan includes driving and destroying contrast agents “at or adjacent to the possible thrombus”. It is formulated based on a possible thrombus being “identified in response to a first ultrasound transmission.” [0006]). The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/AB/Examiner, Art Unit 3793              

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793